DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/9/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/9/2022. In particular, original Claim 1 has been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 recites Compound 661:

    PNG
    media_image1.png
    196
    306
    media_image1.png
    Greyscale
,
which renders the scope of the claim indefinite for the following reasons. Claim 1 from which claim 15 depends recites the following provision: when X2 is N and ring CY2 is unsubstituted phenyl or phenyl substituted with two (2) methyl groups, recited Formula (2) is given by one of Formula CY1-2 to CY1-5, CY1-8 to CY1-26 and CY1-28 to CY1-128. In claim 1, CY1-2 has the formula:

    PNG
    media_image2.png
    112
    148
    media_image2.png
    Greyscale
,
and the claim further recites that R11 is not hydrogen. Compound 661 in claim 16 appears to satisfy Formula CY1-2 in claim 1, however, R11 in Compound 661 is hydrogen which is explicitly excluded by claim 1. Accordingly, it is unclear how one can simultaneously meet the requirements for Compound 661 in claim 15 and the requirements that R11 is not hydrogen as recited in claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2018/0130956).

Regarding claim 1, Boudreault et al discloses a compound with the formula ([0100]):
M(LA)n(LB)m-n,
where M is Ir ([010]); m is three (3) and n is [1-3] ([0102]); and LB is a bidentate ligand and corresponds to ligand L2 in recited Formula 1 of the claims ([010]). The following ligand (disclosed as L2) corresponds to ligand L1 in recited Formula (1) ([0093]):

    PNG
    media_image3.png
    264
    290
    media_image3.png
    Greyscale
,
where each Y is independently carbon or nitrogen ([0094]). The group R2 corresponds to R4, i.e. Formula I of the reference is ([0016]):

    PNG
    media_image4.png
    200
    181
    media_image4.png
    Greyscale
,
where the group R is given as ([0018] – II):

    PNG
    media_image5.png
    174
    224
    media_image5.png
    Greyscale
.
where Ring B possesses a substituent R4, corresponding to R2 in Formula (1). R2 is H or an alkyl such as methyl ([0027] and [0053]). Ring A is 6-membered carbocyclic ring, i.e. benzene ([0021]). R1 is a mono-substitution to the maximum possible substitutions and  is deuterium or an alkyl such as methyl ([0022], [0029], and [0053]). 
Accordingly, ligand LA of the reference corresponds to the ligand of recited Formula 2, i.e.

    PNG
    media_image6.png
    346
    352
    media_image6.png
    Greyscale
,
where X1 and X3-X8 are C; X2 is N; R1 is H and the integer a1 is zero (0) or one (1). R2 is deuterium and an alkyl such as methyl; and the integer a2 is two (2). The ring CY2 is benzene, i.e. a first ring, and Y2 is C. 
It is noted that claim 1 recites the proviso that when X2 is N and ring CY2 is unsubstituted phenyl or phenyl substituted with two (2) methyl groups, recited Formula (2) is given by one of Formula CY1-2 to CY1-5, CY1-8 to CY1-26 and CY1-28 to CY1-128. However, in the instant case while X2 is N, it is noted that ring CY2 in recited Formula (1) is substituted with a combination of deuterium and methyl, and therefore, the compound of the reference is not required to meet the proviso as recited in the present claims.	
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, X2 is N.

Regarding claim 3, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the first ring CY1 is benzene.

Regarding claim 4, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, R1 is H or methyl; and R2 is deuterium and a methyl group, respectively.

Regarding claim 6, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the group:

    PNG
    media_image7.png
    180
    249
    media_image7.png
    Greyscale
,
is given by recited Formula CY1(2), i.e.

    PNG
    media_image8.png
    133
    159
    media_image8.png
    Greyscale
.

Regarding claim 7, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the group:

    PNG
    media_image9.png
    180
    273
    media_image9.png
    Greyscale
,
is given by recited Formula CY1-1, i.e.

    PNG
    media_image10.png
    124
    138
    media_image10.png
    Greyscale
.
It is noted that claim 6 recites the proviso that when X2 is N and ring CY2 is unsubstituted phenyl or phenyl substituted with two (2) methyl groups, recited Formula (2) is given by one of Formula CY1-2 to CY1-5, CY1-8 to CY1-26 and CY1-28 to CY1-128. However, in the instant case while X2 is N, it is noted that ring CY2 in recited Formula (1) is substituted with a combination of deuterium and methyl, and therefore, the compound of the reference is not required to meet the proviso as recited in the present claims.	

Regarding claim 8, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a ligand where the recited group R2 is a combination of deuterium and methyl. Thus, the ligand comprises a C1 alkyl and deuterium as recited in the present claims.

Regarding claim 9, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the group:

    PNG
    media_image11.png
    167
    193
    media_image11.png
    Greyscale
,
corresponds to recited Formula CY2-1, i.e.

    PNG
    media_image12.png
    106
    109
    media_image12.png
    Greyscale
,
where Y2 is C; and R2 is deuterium and methyl, and the integers a24 is two (2).

Regarding claim 10, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the group:

    PNG
    media_image11.png
    167
    193
    media_image11.png
    Greyscale
,
corresponds to recited Formulas CY2(6) to CY2(12), i.e.

    PNG
    media_image13.png
    98
    108
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    108
    641
    media_image14.png
    Greyscale
,
where Y2 is C and R21 and R22 are deuterium and methyl, respectively.

Regarding claim 11, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ligand LB, corresponding to L2 of the present claims, has the formula ([0112]):

    PNG
    media_image15.png
    238
    139
    media_image15.png
    Greyscale
,
where Ra and Rb are H or an alkyl ([0110]). This ligand corresponds to recited Formula (3F), i.e.

    PNG
    media_image16.png
    303
    204
    media_image16.png
    Greyscale
,
where Y11 is C; Y12 is N, T21 is a single bond, CY11 is a benzene, i.e. a C6 carbocyclic group; CY12 is pyridine, i.e. C5 heterocyclic group; and Z1 and Z2 are H.

Regarding claim 12, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ligand LC, corresponding to L2 of the present claims, has the formula ([0115] – LC1):

    PNG
    media_image17.png
    113
    97
    media_image17.png
    Greyscale
.
This ligand corresponds to recited Formula 3-(1301), i.e.

    PNG
    media_image18.png
    229
    192
    media_image18.png
    Greyscale
,
where Z11-Z16 are H.
	Alternatively, the reference discloses that the ligand LC has the formula (Page 27 – LC13):

    PNG
    media_image19.png
    273
    153
    media_image19.png
    Greyscale
.
This ligand corresponds to recited Formula 3-(1301), i.e.

    PNG
    media_image18.png
    229
    192
    media_image18.png
    Greyscale
,
where Z11, Z14, and Z17 are H. The pair Z12 and Z13 and the pair Z15 and Z16 are joined to form cyclohexane, i.e. a C6 carbocyclic group.
	Alternatively, the reference discloses that the ligand LC has the formula (Page 27 – LC7):

    PNG
    media_image20.png
    248
    161
    media_image20.png
    Greyscale
.
This ligand corresponds to recited Formula 3-(1301), i.e.

    PNG
    media_image18.png
    229
    192
    media_image18.png
    Greyscale
,
where Z12, Z15, and Z17 are H; Z11, Z13, Z14, and Z16 are isopropyl groups.

Regarding claim 13, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, Z11, Z13, Z14, and Z16 in recited Formula 3-1(301) are isopropyl groups. Accordingly, the ligand meets Condition 2 of the claims, i.e. at least one of Z11 to Z16 is an unsubstituted C2-60 alkyl group.

Regarding claim 14, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the pair Z12 and Z13and the pair Z15 and Z16 in recited Formula 3-1(301) are joined to form cyclohexane, i.e. a C6 carbocyclic group. Accordingly, this ligand satisfies recited Condition 4 of the claims.

Regarding claim 15, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the ligand:

    PNG
    media_image3.png
    264
    290
    media_image3.png
    Greyscale
,
where R1 can be a di-substitution and can be an alkyl such as methyl. The reference further discloses that R2 can be an alkyl such as 1-methylethyl, i.e. isopropyl ([0053]). Furthermore, the reference discloses that the ligand LC, corresponding to L2 of the present claims, has the formula ([0115] – LC1):

    PNG
    media_image17.png
    113
    97
    media_image17.png
    Greyscale
.
Thus, the reference discloses Compound 674 of the claims, i.e.

    PNG
    media_image21.png
    219
    300
    media_image21.png
    Greyscale
.

Regarding claim 16, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses the following organic light emitting device ([0043] - Figure 1): 

    PNG
    media_image22.png
    602
    630
    media_image22.png
    Greyscale
,
where the anode (115) corresponds to the first electrode and the cathode (160) corresponds to the second electrode. Layers 120- 155 correspond to the recited organic layer and comprise a light emitting layer (135).

Regarding claim 17, Boudreault et al teaches all the claim limitations as set forth above. Additionally, it is noted that the first electrode is an anode, the second electrode is a cathode. The device further comprises a hole transport region (layers 120-130) between the anode and light emitting layer and an electron transport region (layers 140-150) between the cathode and the light emitting layer. The hole transport region comprises a hole injection layer (layer 120) and an electron blocking layer (layer 130). The electron transport region comprises a hole blocking layer (layer 140) and an electron transport layer (layer 145).

Regarding claim 18, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the light emitting layer comprises the disclosed compound.

Regarding claim 19, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a host ([0122]). The amount of the host is greater than the disclosed organometallic compound, i.e. Page 121 – Table 2 discloses a light emitting layer (EML) comprises 18 wt. % of the host (H) and 3 wt. % of the emitter compound.

Regarding claim 20, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a flat panel display comprising the disclose organic light emitting device, i.e. an electronic apparatus ([0119]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claim 5 would be allowable over the “closest” prior art Boudreault et al (US 2018/0130956) for the reasons set forth below.

Boudreault et al discloses a compound with the ligand:

    PNG
    media_image23.png
    370
    350
    media_image23.png
    Greyscale
,
where RA, RB, and RC are H; Y1 is N; and Y2 is C; or ligand LA1090:

    PNG
    media_image24.png
    370
    350
    media_image24.png
    Greyscale

where RA and RC are H and RB is methyl ([0099]); or LA1178 :

    PNG
    media_image25.png
    370
    350
    media_image25.png
    Greyscale

However, these ligands do not correspond to ligands CY1-A to CY1-C, i.e.

    PNG
    media_image26.png
    179
    570
    media_image26.png
    Greyscale

as required by claim 5. 
	Furthermore, it is noted that while the reference discloses a ligand with the formula:

    PNG
    media_image27.png
    213
    202
    media_image27.png
    Greyscale
,
where R is given as:

    PNG
    media_image28.png
    177
    287
    media_image28.png
    Greyscale
,
the reference discloses that no two (2) adjacent substituents of R4 join to form a ring. Accordingly, the reference teaches away from the ligand structures as recited in claim 5 and does disclose or suggest ligand CY1-A to CY1-C as required by the claims.

Response to Arguments
Applicant's arguments filed 11/9/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that as amended claim 1 recites the proviso that when X2 is N and ring CY2 is unsubstituted phenyl or phenyl substituted with two (2) methyl groups, recited Formula (2) is given by one of Formula CY1-2 to CY1-5, CY1-8 to CY1-26 and CY1-28 to CY1-128, and the compounds disclosed by Boureault et al do not meet the proviso as recited in the present claims. However, as discussed in the rejections above, in the instant case while X2 is N, it is noted that ring CY2 in recited Formula (1) is substituted with a combination of deuterium and methyl, and therefore, the compound of the reference is not required to meet the proviso as recited in the present claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767